[Cite as State ex rel. Yeager v. McCarty, 2021-Ohio-2492.]


 STATE OF OHIO    )                                          IN THE COURT OF APPEALS
                  )ss:                                       NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 STATE OF OHIO EX REL. ANDRE                                 C.A. No. 29626
 YEAGER

        Relator

        v.

 HON. ALISON MCCARTY, JUDGE,                                 ORIGINAL ACTION IN
 ET AL.                                                      MANDAMUS AND
                                                             PROHIBITION
        Respondents



Dated: July 21, 2021



        PER CURIAM.

        {¶1}     Relator, Andre Yeager, has petitioned this Court for writs of mandamus and

prohibition to compel Respondents, Judge Alison McCarty and Judge Richard Reinbold,

to vacate and stop enforcement of two journal entries. Respondents have moved to

dismiss pursuant to Civ.R. 12(B)(6). Mr. Yeager responded to the motion to dismiss. For

the following reasons, this Court grants the motion to dismiss.

        {¶2}     When this Court reviews a motion to dismiss under Civ.R. 12(B)(6), we

must generally presume that all of the factual allegations in the petition are true and make

all reasonable inferences in favor of the nonmoving party. State ex rel. Seikbert v.

Wilkinson, 69 Ohio St.3d 489, 490 (1994). A petition can only be dismissed when, having
                                                                              C.A. No. 29626
                                                                                 Page 2 of 19

viewed the complaint in this way, it appears beyond doubt that the relator can prove no

set of facts that would entitle him to the relief requested. Goudlock v. Voorhies, 119 Ohio

St.3d 389, 2008-Ohio-4787, ¶ 7.

                                Mr. Yeager’s Complaint

       {¶3}   Mr. Yeager filed a lengthy complaint. Many of the paragraphs repeat the

same allegations or conclusions. Because Ohio is a notice-pleading state, a plaintiff is

not ordinarily required to plead operative facts with particularity. Cincinnati v. Beretta

U.S.A. Corp., 95 Ohio St.3d 416, 2002-Ohio-2480, ¶ 29. Under the Ohio Rules of Civil

Procedure, a complaint need only contain “a short and plain statement of the claim

showing that the party is entitled to relief.” Civ.R. 8(A)(1).

       {¶4}   Mr. Yeager went beyond a “short and plain statement of the claim” in his

complaint. The introduction alone is six pages long, and the entire complaint is well over

300 pages consisting of 745 numbered paragraphs (along with many more that are

unnumbered). Notwithstanding the length of the complaint, our focus must be on the

facts alleged, not the unsupported conclusions that may be included among factual

statements. See, e.g., Newman v. Univ. of Dayton, 2d Dist. Montgomery No. 28815,

2021-Ohio-1609, ¶ 54.

       {¶5}   A complaint must consist of more than bare assertions of legal conclusions.

Copeland v. Summit Cty. Probate Court, 9th Dist. Summit No. 24648, 2009-Ohio-4860,

¶ 10. Allegations must be supported by facts. Conclusions in the complaint that are not

supported by factual allegations in the complaint cannot be deemed admitted and are
                                                                                  C.A. No. 29626
                                                                                     Page 3 of 19

insufficient to withstand a motion to dismiss. State ex rel. Hickman v. Capots, 45 Ohio

St.3d 324, 324 (1989); Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 193 (1988).

       {¶6}   When reviewing the complaint, we may also review the material

incorporated into the complaint; it is considered as part of the complaint for purposes of

considering a Civ.R. 12(B)(6) motion to dismiss. State ex rel. Edwards v. Toledo City

School Dist. Bd. of Edn., 72 Ohio St.3d 106, 109 (1995). The attachments serve an

important purpose, and a “court is not required to accept allegations in a complaint as true

when they are contradicted by documents attached to the complaint.” State ex rel.

Washington v. D’Apolito, 156 Ohio St.3d 77, 2018-Ohio-5135, ¶ 10. We must exercise

our review of the complaint at the motion to dismiss stage with caution because this is

not the time to weigh the facts or to reject a relator’s allegations as false. Id. at ¶ 11.

       {¶7}   With this standard in mind, we turn to the complaint.

                                     Brief Background

       {¶8}   According to the complaint, and attachments, Mr. Yeager was indicted in

two criminal cases. He was tried before a jury on both cases at the same time. In March

2017, Judge Reinbold, a retired judge serving by assignment, presided over Mr. Yeager’s

trial. A jury found Mr. Yeager guilty of various offenses. Immediately after the guilty

verdicts were returned, Judge Reinbold orally imposed sentence. On April 12, 2017, two

orders were filed that imposed sentence. Those orders were signed by Judge McCarty.

       {¶9}   In case number CR-2016-07-2429-A, the April 12, 2017 order imposed

sentences on Count 1 and Count 6. In case number CR-2016-11-3971, the April 12, 2017

order imposed sentences on Counts 1, 2, 3, and 4.
                                                                            C.A. No. 29626
                                                                               Page 4 of 19

                             Complaint and attachments

      {¶10} As mentioned above, Mr. Yeager filed a lengthy complaint seeking writs of

mandamus and prohibition. He also filed numerous attachments with his complaint:

      1. Indictment for case number CR 2016-07-2429 AB,
      2. April 12, 2017 journal entry for CR 2016-07-2429A,
      3. April 12, 2017 journal entry for CR 2016-11-3971,
      4. Letter from Andre Yeager,
      5. Andre Yeager affidavit,
      6. First request for admissions,
      7. First request for production of documents,
      8.  First set of interrogatories, request for production of documents, and
         request for admission,
      9. Andre Yeager affidavit,
      10. Andre Yeager affidavit of facts,
      11. Andre Yeager affidavit, and
      12. Transcript of proceedings.

      {¶11} The drafting and organization of Mr. Yeager’s complaint makes it difficult

to differentiate legal conclusions from facts. Further, Mr. Yeager’s allegations are

contradicted by other statements in the complaint and, more particularly, the attachments

to the complaint. With that in mind, we summarize the allegations contained in Mr.

Yeager’s complaint and attachments.

      {¶12} Mr. Yeager was charged in two criminal cases. According to the indictment

and April 12, 2017 journal entries that Mr. Yeager attached to his petition, there were

seven counts in case number CR 2016-07-2429. The jury returned guilty verdicts on

counts 1 and 6; counts 2 and 7 were dismissed by the court and counts 3, 4, and 5 only

alleged crimes against a co-defendant. There were four counts in case number CR 2016-

11-3971. The jury returned guilty verdicts on all four counts.
                                                                               C.A. No. 29626
                                                                                  Page 5 of 19

       {¶13} The two cases were tried together before visiting Judge Reinbold in March

2017. After the jury returned guilty verdicts, Judge Reinbold proceeded directly to

sentencing. Mr. Yeager attached the transcript of his sentencing hearing to his complaint.

       {¶14} Four of the counts in CR 2016-11-3971 involved breaking and entering in

local businesses. One of those businesses was Novus Eye Care. When the trial court

imposed sentences on these four counts, it referred to the names of the businesses related

to those counts, but it only mentioned the count number, “Count 6,” not Novus Eye Care,

when imposing sentence on this count. The transcript reflects, however, that Mr. Yeager

reviewed the verdict forms and argued to the trial court about his sentence and referred to

“Count 6” and Novus together.

       {¶15} Later, on April 12, 2017, the trial court filed two journal entries, one for

each case. Those journal entries contained a recitation of the procedural history, the

findings of guilt, the sentence imposed, and other findings and advisements.

       {¶16} Mr. Yeager’s complaint contains eleven enumerated causes of actions.

Some of those causes of action are simply labeled, as the first one is, “FIRST CAUSE OF

ACTION.” Others, however, use more descriptive terms: “THIRD CAUSE OF ACTION

VACATE APRIL 12, 2017 JOURNAL ENTRIES.” Regardless of whether there is a

label or not, the eleven causes of action repeat the same allegations and themes.

 Cause of Action                              Claims
 First Cause of Action                            Correct April 12, 2017 journal
                                                   entries.
                                                  Clear legal right to be present at
                                                   sentencing on April 12, 2017.
                                                  Court patently and unambiguously
                                                   lacked statutory authority to modify
                                                    C.A. No. 29626
                                                       Page 6 of 19

                           sentence on April 12, 2017 without
                           him present.
                          Court patently and unambiguously
                           lacked jurisdiction to resentence.
                          Clear legal right to have Novus Eye
                           Care conviction vacated because no
                           sentence stated in court.
                          Court patently and unambiguously
                           lacked jurisdiction to make findings
                           three weeks after sentencing.

Second Cause of Action    Court lacked jurisdiction and plain
                           error by imposing consecutive
                           sentences.
                          Clear legal right to concurrent
                           sentences.
                          Clear legal duty to make findings at
                           sentencing hearing on March 21,
                           2017.

Third Cause of Action     Vacate April 12, 2017 journal
                           entries.
                          Court patently and unambiguously
                           lacked jurisdiction.
                          No hearing makes sentence void ab
                           initio.
                          Court had clear legal duty to make
                           findings before sentencing.
                          Clear legal right to have April 12,
                           2017 sentence vacated.
                          Clear legal right to be present for
                           modification of sentence.
                          Clear legal right to allocution.
                          Clear legal right to have sentence
                           vacated.

Fourth Cause of Action    Sentence for Novus Eye Care count
                           void.
                          Sentenced in abstentia on April 12,
                           2017.
                          Clear legal right to be present for
                           sentencing.
                                                   C.A. No. 29626
                                                      Page 7 of 19

                         Clear legal duty to prepare accurate
                          journal entry.
                         Novus Eye Care sentence should be
                          vacated.
                         Sentenced on April 12, 2017,
                          without counsel.
                         Sentence was modified on April 12,
                          2017, so it is void.

Fifth Cause of Action    Clear legal right to have March 21,
                          2017 sentence journalized.
                         Court has clear legal duty to impose
                          sentence.
                         Sentence should be journalized in
                          30 days, pursuant to Sup.R. 13.
                         Clear legal duty to journalize
                          March 21, 2017 sentence.
                         April 12, 2017 journal entries are
                          wrong.
                         Novus Eye Care count should be
                          vacated because already sentenced
                          on count 6.
                         Concurrent       sentences      were
                          required.
                         Court has a clear legal duty to
                          journalize March 21, 2017
                          sentence.
                         Court has a clear legal duty not to
                          add additional findings.

Sixth Cause of Action    Due process violation when
                          sentenced outside his presence.
                         Court lacked subject matter and
                          personal jurisdiction.
                         Court lacked jurisdiction to convict
                          on fifth degree felony when
                          indicted on fourth degree felony.
                         Novus Eye Care sentence should be
                          vacated.
                         April 12 2017 findings should be
                          vacated.
                                                     C.A. No. 29626
                                                        Page 8 of 19

Seventh Cause of Action    Court must issue final appealable
                            order based on March 21, 2017
                            sentencing hearing.
                           Right to be present in court for
                            sentencing.
                           April 12, 2017 journal entries
                            contain misrepresentation.
                           Court lacked personal and subject
                            matter jurisdiction to modify
                            sentence.
                           April 12, 2017 journal entries
                            should be vacated.

Eighth Cause of Action     Court patently and unambiguously
                            lacked personal and subject matter
                            jurisdiction to prepare two
                            fraudulent journal entries.
                           April 12, 2017 journal entries were
                            a fraud.
                           Court       improperly       delayed
                            sentencing because still no valid
                            sentence imposed.
                           April 12, 2017 journal entries
                            include prior unauthorized acts.
                           Court has a duty to sentence on
                            each count.
                           Right to be present for sentencing.
                           Court erred in imposing sentence
                            on Novus Eye Care count.
                           Court patently and unambiguously
                            lacked discretion to impose
                            modified sentence.
                           Court      improperly       included
                            additional things in April 12, 2017
                            journal entries.

Ninth Cause of Action      Court committed plain error.
                           Acquitted of fourth degree felony
                            by conviction of fifth degree felony.
                           The sentence on the fifth-degree
                            felony is void.
                                                                            C.A. No. 29626
                                                                               Page 9 of 19

                                                 Trial court had a clear legal duty to
                                                  enter acquittal.
                                                 Double-jeopardy violation.
                                                 Vacate April journal entries.
                                                 Order credit for time served.

 Tenth Cause of Action                           Trial court has not ruled on petition
                                                  for postconviction relief.
                                                 Ineffective assistance of counsel
                                                  during trial court proceedings.
                                                 Insufficient evidence of guilt.
                                                 Trial court must issue findings of
                                                  fact and conclusions of law for
                                                  petition for postconviction relief.

 Eleventh Cause of Action                        Trial court lacked personal
                                                  jurisdiction to modify.
                                                 Trial court has duty to vacate.
                                                 Right to be present.
                                                 April journal entries void.
                                                 Trial court failed to make findings
                                                  to support sentence.
                                                 No allocution.
                                                 No personal jurisdiction in
                                                  abstentia.
                                                 Findings incomplete.
                                                 Findings contrary to law.
                                                 Insufficient findings.
                                                 Trial court lacked jurisdiction to
                                                  create false entries.
                                                 Trial court must vacate April
                                                  journal entries.
                                                 Trial court could not impose
                                                  consecutive sentence sentences.


      {¶17} Mr. Yeager’s complaint includes conclusory allegations that are

contradicted by the attachments to his complaint. For example, the complaint includes

multiple allegations that his sentence on the Novus count is void, or otherwise improper,
                                                                              C.A. No. 29626
                                                                                Page 10 of 19

because he was never sentenced on that count in court. The transcript, however, clearly

reflects that he was, and he even referred to that as both Count 6 and Novus. Conclusions

that are not supported by factual allegations in the complaint cannot be deemed admitted

and are insufficient to withstand a motion to dismiss. Hickman, 45 Ohio St.3d 324;

Mitchell, 40 Ohio St.3d at 193.

       {¶18} According to the complaint, Mr. Yeager was tried before Judge Reinbold

in March, convicted of the wrong offenses based on insufficient evidence, and sentenced

erroneously without appropriate findings. Again, according to the complaint, a month

later, Judge McCarty signed journal entries that show that Mr. Yeager was sentenced

again, without him being present for the resentencing hearing, that Judge McCarty

changed the offenses of conviction, Judge McCarty made improper findings, and Judge

McCarty made various other errors.

       {¶19} There is no dispute that Mr. Yeager was tried before Judge Reinbold in

March and Mr. Yeager was sentenced, in court, immediately after the jury returned its

verdict. The facts set forth in the attachments to Mr. Yeager’s complaint, however, tell a

different story about what happened next. A month after the March sentencing hearing,

Judge McCarty signed two journal entries that were filed in April.

       {¶20} The April entries reflected the events that took place in March: Mr. Yeager

was convicted by a jury and sentenced by Judge Reinbold. There is absolutely nothing

to suggest that a new sentencing hearing took place in April, with Mr. Yeager sentenced

in abstentia, and without the right to allocution. The April entries begin by restating the

events that took place in March:
                                                                             C.A. No. 29626
                                                                               Page 11 of 19

             On March 21, 2017, now comes the Assistant Prosecuting Attorney,
       TY GRAHAM, on behalf of the State of Ohio, the Defendant, representing
       himself pro se, but assisted and present in Court with counsel, JOB ESAU
       PERRY for jury trial herein.

            On March 16, 2017, trial commenced, and a Jury was duly
       empaneled and sworn.

             Thereafter, the trial not being completed, adjourned and reconvened
       and continued from day-to-day until March 20, 2017-at 2:50 P.M. * * *

       {¶21} The journal entry continues to explain the jury’s verdict and the sentence

Judge Reinbold orally imposed. There is nothing in the complaint or attachments to

support Mr. Yeager’s conclusion that the trial court held an unlawful sentencing hearing,

in his absence, in April. The attachments to the complaint show that the only thing that

happened in April is that the trial court journalized the judgment of conviction that

recounted the events that took place in March.

       {¶22} The April entries demonstrate that Mr. Yeager was present in court for his

trial in March. The April entries further show that Mr. Yeager was sentenced on March

21, 2017. The entries show the findings of guilt on six counts, two counts in one case and

four counts in the other.     Judge Reinbold imposed sentences for those offenses

immediately after the trial in March, and those sentences were journalized in orders

signed by Judge McCarty in April. The attachments also show that Mr. Yeager was

present when Judge Reinbold imposed the sentence for Count 6, the offense relating to

Novus Eye Care.

                               Unsupported allegations
                                                                                 C.A. No. 29626
                                                                                   Page 12 of 19

       {¶23} The attachments undercut the conclusory allegations of Mr. Yeager’s

complaint. There was no April sentencing hearing held without him being present, as he

alleged, in various forms, in at least the first, third, fourth, sixth, seventh, eighth, and

eleventh causes of action. Likewise, he was not resentenced in April, or resentenced in

April without counsel, as he alleged in several of his causes of action.

                                      Allegations of Error

       {¶24} Mr. Yeager’s complaint also alleged many errors in the trial court’s

proceedings. Those errors include receiving ineffective assistance of counsel (Count 10

of the complaint), being convicted on insufficient evidence (Count 10), being denied his

right of allocution (Counts 3, 11), imposition of sentence on the Novus count (Counts 1,

4, 5, 6, 8), the court failing to make findings in support of the sentences (Counts 1, 2, 11),

imposing consecutive sentences (Counts 2, 5), and various errors in the April journal

entries (Counts 4, 5, 6, 8, 9, 11).

                       Voidness, Fraud, and Jurisdiction Allegations

       {¶25} The complaint alleges, in almost every count, that some aspect of the trial

court’s actions resulted in a void judgment of conviction or sentence. Many of these

allegations are identical to the errors alleged in the complaint. For example, he alleged

that his sentence on the Novus count was void because of the error in the trial court’s

imposition of sentence. Likewise, he alleged that his sentence was void because the trial

court lacked jurisdiction to resentence him.

       {¶26} Similar to the allegations of voidness, the complaint alleges that the trial

court committed fraud. The bases for these allegations are similar to the allegations
                                                                                C.A. No. 29626
                                                                                  Page 13 of 19

already noted. For example, he alleged that the trial court committed fraud by preparing

and filing the April journal entries stating he was present for a sentencing hearing in April

when he was not present at that hearing. As already noted, the attachments to the

complaint demonstrate that there was no hearing in April, only that the judgments of

conviction were filed in April.

       {¶27} Finally, as with the other allegations that are woven together, the complaint

alleges that the trial court’s actions were without jurisdiction. For example, in several

counts, the complaint alleges that the trial court lacked jurisdiction to prepare the April

journal entries, with the further allegation that those entries were fraudulent because he

was not present at the April sentencing hearing or because the trial court modified his

sentence from what was said at the March hearing.

                              Postconviction Relief Petition

       {¶28} The complaint alleges that Judge McCarty has not ruled on his pending

petition for postconviction relief. The complaint seeks a writ of mandamus to order her

to rule on the petition.

                                   Writ of Mandamus

       {¶29} “For a writ of mandamus to issue, a relator must demonstrate that (1) the

relator has a clear legal right to the relief prayed for, (2) respondent is under a

corresponding clear legal duty to perform the requested acts, and (3) relator has no plain

and adequate legal remedy.” State ex rel. Serv. Emp. Internatl. Union, Dist. 925 v. State

Emp. Relations Bd., 81 Ohio St.3d 173, 176 (1998). The relator must demonstrate all

three elements in order for this Court to grant the writ of mandamus. Dismissal of a
                                                                                C.A. No. 29626
                                                                                  Page 14 of 19

petition is appropriate if the claimant obviously cannot prevail on the facts alleged in it.

See, e.g., State ex rel. Duran v. Kelsey, 106 Ohio St.3d 58, 2005-Ohio-3674, ¶ 7.

       {¶30} There are two different components to the complaint, one related to

numerous claims regarding the trial and sentencing proceedings and the other dealing

with the petition for postconviction relief. We will address the petition for postconviction

relief second.

       {¶31} We begin with the allegations regarding the trial and sentencing

proceedings. The complaint’s prayer for relief asks this Court to issue the writ of

mandamus to order Respondents to vacate the April journal entries and reinstate his

concurrent sentences. When we consider the allegations of the complaint and make

reasonable inferences in favor of Mr. Yeager, it appears beyond doubt that Mr. Yeager

can prove no set of facts that would entitle him to the relief requested. Accordingly, he

is not entitled to the writ of mandamus on this basis.

       {¶32} As recounted above, Mr. Yeager set forth the same claims many times in a

variety of ways over the hundreds of paragraphs in his complaint. Those claims allege

trial and sentencing errors. Although Mr. Yeager has alleged that those errors resulted in

void judgments of conviction, his conclusions are unsupported in law.

       {¶33} With respect to the allegations of error, mandamus will not lie because Mr.

Yeager had an adequate legal remedy by way of direct appeal from his criminal

convictions. With respect to alleged legal errors, it is well-established that mandamus

cannot be used as a substitute for appeal to challenge a trial court’s actions. State ex rel.

Richfield v. Laria, 138 Ohio St.3d 168, 2014-Ohio-243, ¶ 11. Appeal from an adverse
                                                                                C.A. No. 29626
                                                                                  Page 15 of 19

judgment constitutes an adequate remedy in the ordinary course of law. State ex rel.

Caskey v. Gano, 135 Ohio St.3d 175, 2013-Ohio-71, ¶ 5. To the extent the trial court

committed any error, appeal provided an adequate remedy to assert those claimed errors,

and mandamus is not an appropriate remedy. See, e.g., State ex rel. Plant v. Cosgrove,

119 Ohio St.3d 264, 2008-Ohio-3838, ¶ 5.

       {¶34} Many of the complaint’s allegations set forth alleged trial court errors. For

example, the complaint alleged that the trial court erred in convicting Mr. Yeager because

the evidence was insufficient. The Supreme Court has held that mandamus is unavailable

to challenge the sufficiency of the evidence. State ex rel. Thomas v. Franklin Cty. Court

of Common Pleas, 141 Ohio St.3d 547, 2015-Ohio-474, ¶ 4.

       {¶35} As set forth above, many of the allegations in the complaint allege errors in

the sentence. As already noted, mandamus is unavailable to challenge errors, including

sentencing errors. The Supreme Court has held that sentencing errors “are generally not

remediable by extraordinary writ.” State ex rel. Ridenour v. O’Connell, 147 Ohio St.3d

351, 2016-Ohio-7368, ¶ 3.

       {¶36} The complaint also alleges that the judgements of conviction are void. The

Ohio Supreme Court has recently revisited the distinction between void and voidable

judgments. In State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, ¶ 26, 42, the

Supreme Court reconsidered its

       conflicting precedents concerning void and voidable judgments in criminal
       cases and held that so long as the sentencing court had jurisdiction over the
       subject matter of the case and the defendant, any error in the court’s exercise
       of its judicial power would render the judgment voidable upon appellate
       review.
                                                                                 C.A. No. 29626
                                                                                   Page 16 of 19



Jurisdiction is “a word of many, too many, meanings.” (citations omitted) State v. Rue,

Slip Opinion No. 2020-Ohio-6706, ¶ 12. The complaint uses “jurisdiction” and “void”

in various senses, but the Supreme Court’s recent decisions on voidness demonstrate that

none of the complaint’s allegations would render the April judgments void.

       {¶37} “Jurisdiction” concerns a court’s power to hear a case. Rue at ¶ 13. It

includes both jurisdiction over the subject matter involved in the case and over the person.

Id. quoting Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, ¶ 11. The complaint

alleges that the trial court lacked jurisdiction over both the case and Mr. Yeager. Those

allegations of jurisdictional defects, however, do not truly allege a lack of jurisdiction.

“To the extent this dispute concerns actions taken by the trial court in the exercise of its

judicial power, this case does not truly concern the trial court’s jurisdiction[.]” Rue at ¶

15.

       {¶38} Mr. Yeager has not alleged that the underlying criminal cases were beyond

the scope of the jurisdiction of the Summit County Court of Common Pleas or Judges

McCarty or Reinbold. The complaint has also not alleged that Mr. Yeager was beyond

the jurisdiction of the trial court. To the extent the complaint alleged a lack of jurisdiction

over Mr. Yeager, because he was not present for the alleged April resentencing hearing,

we have addressed that above.

       {¶39} For example, the complaint contends that the trial court lacked jurisdiction

to hold a sentencing hearing in April without him present. The attachments to the

complaint, however, demonstrate that there was no hearing in April, only the
                                                                                C.A. No. 29626
                                                                                  Page 17 of 19

journalization of two orders that recounted what took place at the March sentencing

hearing where Mr. Yeager was undisputedly present. Thus, there are no supported,

uncontradicted, allegations that the trial court lacked jurisdiction over Mr. Yeager.

       {¶40} Finally, appeal provided an adequate remedy to raise the alleged errors

noted above. Mr. Yeager’s complaint failed to set forth facts sufficient to overcome the

motion to dismiss. Accordingly, as to these claims, the motion to dismiss is granted.

       {¶41} Mr. Yeager also sought a writ of mandamus to order Judge McCarty to rule

on his petition for postconviction relief. This Court may consider evidence outside the

complaint to determine that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio

St.3d 227, 228 (2000). According to the trial court dockets in Mr. Yeager’s underlying

criminal cases, Judge McCarty has ruled on the petitions for postconviction relief filed in

those cases. Accordingly, this claim is moot.

                                   Writ of Prohibition

       {¶42} Mr. Yeager sought the writ of prohibition to prevent Respondents from

enforcing the April journal entries. For this Court to issue a writ of prohibition, Mr.

Yeager must establish that: (1) Judges McCarty and Reinbold are about to exercise

judicial power, (2) the exercise of that power is unauthorized by law, and (3) the denial

of the writ will result in injury for which no other adequate remedy exists. State ex rel.

Jones v. Garfield Hts. Mun. Court, 77 Ohio St.3d 447, 448 (1997). “[T]he purpose of a

writ of prohibition is to restrain inferior courts and tribunals from exceeding their

jurisdiction.” State ex rel. Jones v. Suster, 84 Ohio St.3d 70, 73 (1998). If the trial court

acts when it patently and unambiguously lacks jurisdiction, however, prohibition will lie
                                                                              C.A. No. 29626
                                                                                Page 18 of 19

to correct the results of previous unauthorized actions. See, e.g., State ex rel. Richland

Cty. Children Services v. Richland Cty. Court of Common Pleas, 152 Ohio St.3d 421,

2017-Ohio-9160.

       {¶43} “[A] writ of prohibition ‘tests and determines “solely and only” the subject

matter jurisdiction’ of the lower court.” (citations omitted) Id. Unless the trial court

unambiguously lacks jurisdiction to proceed, a court having general jurisdiction of the

subject matter has the authority to determine its own jurisdiction to hear a cause, and the

party challenging the court’s jurisdiction has an adequate remedy through an appeal.

Brooks v. Gaul, 89 Ohio St.3d 202, 203 (2000).

       {¶44} Mr. Yeager does not allege that Judges McCarty and Reinbold, serving as

a judge and visiting judge on the Summit County Common Pleas Court, do not have

jurisdiction over Mr. Yeager’s criminal cases. Instead, the complaint sought the writ of

prohibition to prevent Respondents from enforcing the April journal entries, for all of the

same reasons this Court has already reviewed, and rejected, when considering the writ of

mandamus.

       {¶45} In light of this Court’s conclusion that Mr. Yeager was not entitled to the

writ of mandamus, we must conclude that he has failed to satisfy the requirements for the

writ of prohibition. Even if Mr. Yeager has demonstrated that there were errors in the

trial court proceedings, that does not rise to the level of depriving the trial court of

jurisdiction to act. Because Mr. Yeager cannot demonstrate that Judges McCarty and

Reinbold unambiguously lacked jurisdiction, he cannot prevail on his claim for a writ of

prohibition.
                                                                              C.A. No. 29626
                                                                                Page 19 of 19

                                      Conclusion

      {¶46} Because Mr. Yeager is not entitled to a writ of mandamus or prohibition,

the motion to dismiss is granted, and this case is dismissed. All outstanding motions are

denied. Costs are taxed to Mr. Yeager.

      {¶47} The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                 THOMAS A. TEODOSIO
                                                 FOR THE COURT

CARR, J.
HENSAL, J.
CONCUR.


APPEARANCES:

ANDRE YEAGER, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant
Prosecuting Attorney, for Respondents.